       Case 3:20-cv-00196-DPM-BD Document 4 Filed 07/28/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

LUTHER WAYNE DILLON,
ADC #173503                                                                     PLAINTIFF

V.                          CASE NO. 3:20-CV-196-DPM-BD

BETSY PENIX, et al.                                                          DEFENDANTS

                                           ORDER

       Luther Wayne Dillon, an Arkansas Department of Correction (ADC) inmate, filed

this civil rights lawsuit without the help of a lawyer under 42 U.S.C. § 1983. (Doc. No. 2)

In his complaint, Mr. Dillon alleges that Defendant Penix improperly rejected mail sent

to him from his attorney. He also complains that ADC officials did not properly process

his grievance addressing the issue. Mr. Dillon sues Betsy Penix, Kenny Davis, William

Straughn, and the Arkansas Department of Correction in their official capacities only.

       Mr. Dillon’s complaint is flawed and must be amended. First, it is unclear from

the complaint whether the rejection of Mr. Dillon’s legal mail caused him to suffer an

actual injury. He states that he had a deadline to file his habeas corpus action, but it is not

clear whether he missed that deadline as a result of Defendant Penix’s alleged conduct.

       Second, his allegations about the mishandling of his grievance do not state a claim

for relief, because inmates do not have a constitutional right to an inmate grievance

procedure. Lomholt v. Holder, 287 F.3d 683, 684 (8th Cir. 2002). Therefore, there is no

federal remedy for a prison official’s failure to process a grievance properly.
       Case 3:20-cv-00196-DPM-BD Document 4 Filed 07/28/20 Page 2 of 2



       Third, Mr. Dillon’s claims for damages from the Defendants in their official

capacities are barred by sovereign immunity. A civil litigant cannot recover monetary

compensation from state actors sued in their official capacities. Will v. Michigan Dep’t of

State Police, 491 U.S. 58, 109 S.Ct. 2304 (1989).

       Fourth, the ADC cannot be sued in a civil rights case such as this. Howlett v. Rose,

496 U.S. 356, 365 (1990) and Brown v. Mo. Dep’t of Corrs., 353 F.3d 1038, 1041 (8th

Cir. 2004) (the state and its agencies, including a department of correction, are not

“persons” that can be sued under § 1983 for damages or injunctive relief).

       Mr. Dillon will have an opportunity to file an amended complaint to remedy the

defects set out in this Order. He must file his amended complaint within 30 days. If he

fails to amend his complaint within the time allowed, the Court may dismiss some or all

of his claims. Local Rule 5.5.

       IT IS SO ORDERED, this 28th day of July, 2020.


                                          _____________________________________
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
